DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS of 8 September 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Election/Restrictions
The election of species set forth in the Office Action of 3 December 2020 was previously withdrawn in the Office Action of 8 September 2021.  The instant application discloses a variety of species, however as will be explained below in the 35 USC 112 section, none of the species disclosed in the Application are deemed to read on the claims as currently presented.  As such, when the claims conform to a disclosed invention, a new election/restriction may be required.

Claim Objections
Claims 18-19 are objected to because of the following informalities:  Each of the claims recite “in an fireable condition”.  This appears to be a grammatical error and should read, “in a fireable condition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18-19, each of the claims require: 
“wherein said firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said longitudinal progressive firing motion to hold said second jaw in said closed position during said longitudinal progressive firing motion” (emphasis added).
“a lockout system configured to: permit said firing system to apply said firing motion to said firing member when… said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position” (emphasis added).
It is noted that there does not appear to be any single embodiment located in the body of the instant application that either has the “first and second cam” limitations or the “lockout” limitation.  As previously argued by the Applicant, the lockout limitation as claimed appears to be wholly introduced by the incorporated 7,644,848 patent which itself lacks a showing of being used with the claimed “first and second cam” limitations.
For these reasons the entire scope of the claimed subject matter is not deemed to have been in possession of the Applicant at the time of original filing.  Applicant’s argument broadly alleging that different features can be combined with different embodiments does not present clear evidence that the current and specific claimed combination was possessed by the Applicant at the time of original filing.  That different elements may exist in different incorporated references (not even in the proper body of the Specification itself) is not a license to create new matter which relies on a combination of features which was not clearly set forth in the original filing.  
The original disclosure must show that the Applicant was in clear possession of the claimed invention at the time of original filing.  Creating a new combination out of a patchwork of various features from different embodiments and incorporated references does not constitute having possession of the claimed invention merely by alleging that various features may be combined with one another.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman ‘597 in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman ‘654.
Regarding claim 18, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
an end effector cartridge assembly (317), comprising: 
a first jaw (318);
a second jaw (320), wherein said second jaw is movable relative to said first jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a fastener cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
a plurality of fasteners removably stored in said fastener cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a longitudinal progressive firing motion (pg. 26 lines 18-19) to said firing member to eject said fasteners from said fastener cartridge body; and 
a closure system (320a);
a closure sensor (M – “MEMS”; pg. 12 lines 10-14; pg. 14 lines 7-9, 13-18; pg. 16 line 3 – pg. 17 line 4) configured to determine whether said second jaw is in said closed position; and 
a lockout system (“CPU” - pg. 12 lines 10-27; pg. 18 lines 4-13) which operably interfaces with said firing system (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”) and said closure system (pg. 12 lines 10-27; “MEMS delivery and/or receiving components… can be provided on the anvil… in order to determine the distance between the tissue contacting surfaces… for determining if the staple cartridge should be fired”; “(2) adjust the components of the surgical instrument in order to alter the reading as needed”), wherein said lockout system is configured to: permit said firing system to apply said longitudinal progressive firing motion to said firing member when said second jaw is in said closed position (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”); prevent said firing system from applying said longitudinal progressive firing motion to said firing member when said second jaw is in said open position (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”).

The Office deems Heinrich to disclose a closure system.  Wherein the Applicant may argue that a closure system is not explicitly disclosed by Heinrich, the Office alternatively points to Whitman ‘597.
Whitman ‘597 teaches a closure system (88, 90, 94, 96) wherein a lockout system (1122, 6041, 1180, 1182, 1184) operably interfaces (paragraphs 89-91) with said closure system.
Given the teachings of Whitman ‘597, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the closure system of Whitman ‘597 with the invention of Heinrich.  Heinrich is already concerned with the problem of adjust the components of the surgical instrument in order to alter the reading of the distance between the anvil and cartridge as needed (Heinrich – pg. 12 lines 25-26).  Whitman ‘597 provides a specific means of doing so in the form of a motor driven closure system for a linear stapler which was known in the art at the time of the invention.  The benefits of this are to provide a controlled and programmable closing motion for detailed surgical operation.

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the longitudinally progressive firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a longitudinal progressive firing motion (figs. 4-5; paragraph 39) to said firing member to eject (via 41) said fasteners (47) from said fastener cartridge body, wherein said firing member is movable between an unfired position (fig. 4) and a fired position (fig. 5) during said longitudinal progressive firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said longitudinal progressive firing motion to hold said second jaw in said dosed position during said longitudinal progressive firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said longitudinal progressive firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich (alternatively modified by Whitman ‘597) discloses a lockout system which operably interfaces with said firing system and said closure system, wherein said lockout system is configured to: permit said firing system to apply said longitudinal progressive firing motion to said firing member when said second jaw is in said closed position; prevent said firing system from applying said longitudinal progressive firing motion to said firing member when said second jaw is in said open position, but fails to disclose that it also permits firing when said end effector cartridge assembly is in an fireable condition and prevents firing when said end effector cartridge assembly is not in said fireable condition.
However, Whitman ‘654 teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a closure sensor (106, 108; paragraph 74) configured to determine whether said second jaw is in said closed position, a firing system (80, 264) including a firing actuator (320) and a lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition (1108, 1112; paragraph 74-76) and said second jaw is in said closed position (1104; paragraph 74-76 – The step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman ‘654, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout of Whitman ‘654 with the lockout and closure sensor of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman ‘654 teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and ensuring the cartridge was ready to be used and properly loaded.  Incorporating the teachings of Whitman ‘654 with the combination of Heinrich in view of Whitman ‘597 in view of Shelton would result in the claimed lockout system permitting and preventing a longitudinally progressive firing motion.

Regarding claim 19, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a first jaw (318);
a second jaw (320), wherein said second jaw is movable relative to said first jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a stapling assembly, comprising: 
a cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
staples removably stored in said cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a longitudinal progressive firing motion (pg. 26 lines 18-19) to said firing member to eject said staples from said cartridge body; and 
a closure system (320a);
a closure sensor (M – “MEMS”; pg. 12 lines 10-14; pg. 14 lines 7-9, 13-18; pg. 16 line 3 – pg. 17 line 4) configured to determine whether said second jaw is in said closed position; and 
a lockout system (“CPU” - pg. 12 lines 10-27; pg. 18 lines 4-13) which operably interfaces with said firing system (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”) and said closure system (pg. 12 lines 10-27; “MEMS delivery and/or receiving components… can be provided on the anvil… in order to determine the distance between the tissue contacting surfaces… for determining if the staple cartridge should be fired”; “(2) adjust the components of the surgical instrument in order to alter the reading as needed”), wherein said lockout system is configured to: permit said firing system to apply said longitudinal progressive firing motion to said firing member when said second jaw is in said closed position (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”); prevent said firing system from applying said longitudinal progressive firing motion to said firing member when said second jaw is in said open position (pg. 12 lines 10-27; “If the determined reading is within the desired limits for the surgical instrument, then the surgical instrument can be fired as usual.  However, if the reading is outside of the desired limits, the surgical instrument… can: (1) prevent the firing…”).

The Office deems Heinrich to disclose a closure system.  Wherein the Applicant may argue that a closure system is not explicitly disclosed by Heinrich, the Office alternatively points to Whitman ‘597.
Whitman ‘597 teaches a closure system (88, 90, 94, 96) wherein a lockout system (1122, 6041, 1180, 1182, 1184) operably interfaces (paragraphs 89-91) with said closure system.
Given the teachings of Whitman ‘597, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the closure system of Whitman ‘597 with the invention of Heinrich.  Heinrich is already concerned with the problem of adjust the components of the surgical instrument in order to alter the reading of the distance between the anvil and cartridge as needed (Heinrich – pg. 12 lines 25-26).  Whitman ‘597 provides a specific means of doing so in the form of a motor driven closure system for a linear stapler which was known in the art at the time of the invention.  The benefits of this are to provide a controlled and programmable closing motion for detailed surgical operation.

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the longitudinally progressive firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a longitudinal progressive firing motion (figs. 4-5; paragraph 39) to said firing member to eject (via 41) said staples (47) from said cartridge body, wherein said firing member is movable between an unfired position (fig. 4) and a fired position (fig. 5) during said longitudinal progressive firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said longitudinal progressive firing motion to bold said second jaw in said closed position during said longitudinal progressive firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said longitudinal progressive firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich (alternatively modified by Whitman ‘597) discloses a lockout system which operably interfaces with said firing system and said closure system, wherein said lockout system is configured to: permit said firing system to apply said longitudinal progressive firing motion to said firing member when said second jaw is in said closed position; prevent said firing system from applying said longitudinal progressive firing motion to said firing member when said second jaw is in said open position, but fails to disclose that it also permits firing when said stapling assembly is in an fireable condition and prevents firing when said stapling assembly assembly is not in said fireable condition.
However, Whitman ‘654 teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a closure sensor (106, 108; paragraph 74) configured to determine whether said second jaw is in said closed position, a firing system (80, 264) including a firing actuator (320) and a lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said stapling assembly is in an fireable condition (1108, 1112; paragraph 74-76) and said second jaw is in said closed position (1104; paragraph 74-76 – The step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said stapling assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman ‘654, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout of Whitman ‘654 with the lockout and closure sensor of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman ‘654 teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and ensuring the cartridge was ready to be used and properly loaded.  Incorporating the teachings of Whitman ‘654 with the combination of Heinrich in view of Whitman ‘597 in view of Shelton would result in the claimed lockout system permitting and preventing a longitudinally progressive firing motion.

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. 
On a general note, the Applicant appears to be referring to their Instant PG Publication when citing paragraph numbers in their arguments.  Those paragraph numbers do not correspond to the paragraph numbers of the Specification in the case file.  The Office will respond based on the understanding that the paragraphs being referred to are those indicated in the PG Pub.
The Applicant’s arguments with respect to the rejection under 35 USC 112a/1st paragraph appear to amount to pointing to an incorporated reference to show the electronic lockout features and to paragraphs 250-253 and fig. 41 of the Specification for the cam limitation support.  
Addressing the matter of the cam limitations first, the cited paragraphs do not explicitly provide for “a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said longitudinal progressive firing motion to hold said second jaw in said closed position during said longitudinal progressive firing motion (emphasis added)”. While the Applicant may believe that this is how the cited embodiment functions, that function is not spelled out in the disclosure.  Even still, the embodiment of fig. 41 is a manually operated stapler which is not shown to be used with a lockout system as claimed.
Moving on to the lockout limitations, the Office acknowledges that there is a lockout in the disclosure in the form of cartridge present sensor 136, 2010 (paragraphs 215, 289).  Furthermore, the disclosure does disclose an anvil closure sensor 2006 (paragraph 276).  What is not disclosed is that the anvil closure sensor functions as a lockout.  At most, anvil closure sensor 2006 is disclosed as outputting and recording data as to the state of the anvil.  It does not positively recite that information is used to lockout operation of the device.  While the Applicant cites incorporated reference US 7,644,848 for support of an anvil lockout, this disclosure does not have the other features claimed such as the first and second cam features.
In short, the claimed combination was not deemed to have been in possession of the Applicant at the time of effective filing.  The cam features are not deemed to be shown in the cited areas.  The full extent of the electric lockout is not disclosed in the instant specification and the incorporated reference that is argued to teach such does not have the other claimed features.  The rejection is thus maintained.

Regarding the 35 USC 103a rejection, the Office has modified the rejection of record to more clearly read on the claimed subject matter.  
It is noted that the limitation of a “closure system” is broad such that it is deemed that the anvil (320a) of Heinrich can be read to read on such as it is used in the closing of the end effector.  Wherein the Applicant may argue that a closure system must be required to effect the closing of the anvil, the Office has alternatively incorporated Whitman ‘597 to teach such as detailed above.
The Office further notes that the base reference, Heinrich, is deemed to disclose a lockout system which operably interfaces with said firing system and said closure system, wherein said lockout system is configured to: permit said firing system to apply said longitudinal progressive firing motion to said firing member when said second jaw is in said closed position; prevent said firing system from applying said longitudinal progressive firing motion to said firing member when said second jaw is in said open position.  In short, Heinrich, without the need of Whitman ‘654, discloses wherein the lockout permits/prevents the firing base on the closure of the anvil.  This is an element the Applicant has argued was lacking in the Whitman ‘654 reference, and as such is being shown to already be present in the base reference.
With regards to the arguments made against Whitman ‘654 as failing to disclose the lockout not preventing/permitting firing based on anvil closure, the Office will clarify.  While this feature is deemed to be disclosed by Heinrich, it is also taught by Whitman ‘654.  This is shown in paragraph 0074-0076 and fig. 14a of Whitman ‘654 where it is determined if the end effector is clamped at step 1104 and that it is determined that the cartridge is in a fireable condition at steps 1108, 1112.  The previous citation of paragraph 78 was simply to show that the firing took place only after the other sensed conditions of the anvil being closed and the cartridge being loaded and ready to fire were already accounted for.  The present rejection has been edited for clarity on this point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731